--------------------------------------------------------------------------------

Exhibit 10.2
 
ESCROW AGREEMENT
 
This ESCROW AGREEMENT (the “Agreement”) is dated as of July 10, 2007, by and
among 24/7 MARKETING, LLC, a Nevada limited liability company and its successors
and assigns (“Buyer”), OSM SUBSCRIBER MANAGEMENT INC., a duly registered
Philippine corporation (“OSM”) and THOMAS TITLE & ESCROW, LLC, an Arizona
limited liability company (the “Escrow Agent”).
 
RECITALS
 
A.           Buyer, OSM and George Yang, of legal age, Filipino, and with a
postal address at 88 Panay Avenue, Quezon City (“Designated Shareholder”) are
parties to that certain Asset Purchase Agreement dated as of the date hereof
(the “Purchase Agreement”), pursuant to which Buyer will (i) purchase from OSM
its Business and the Acquired Assets and (ii) assume certain enumerated
Liabilities that are directly related to the Business and the Acquired
Assets.  Capitalized terms used herein, which are not otherwise defined herein,
shall have the meanings ascribed to them in the Purchase Agreement.
 
B.           Pursuant to Article VII of the Purchase Agreement, OSM and
Designated Shareholder are to indemnify Buyer and its Affiliates against Losses
if certain events occur.
 
C.           The parties desire to establish an escrow account as collateral
security for the indemnification obligations under Article VII of the Purchase
Agreement.
 
NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:
 
1.           Concurrently with the execution hereof, and pursuant to Section 2.6
of the Purchase Agreement, Buyer has withheld $450,000 (U.S. Dollars) as such
amount may be reduced by charges thereto and payments and setoffs therefrom to
compensate or reimburse Escrow Agent for amounts owing to it pursuant hereto,
the “Deposit” from the Purchase Price and placed it in Escrow Agent’s escrow
account (the “Escrow Account”) to be administered by the Escrow Agent under the
terms and conditions of this Agreement.
 
(a)           Subject to and in accordance with the terms and conditions hereof,
the Escrow Agent hereby agrees to act as escrow agent and to hold, safeguard,
invest and reinvest and release or distribute the Deposit pursuant to the terms
and conditions hereof.  It is hereby expressly stipulated and agreed that all
interest and other earnings on the Deposit shall become a part of the Deposit
for all purposes, and that losses resulting from the investment or reinvestment
thereof from time to time and all amounts charged thereto to compensate or
reimburse the Escrow Agent from time to time for amounts owing to it hereunder
shall from the time of such loss or charge no longer constitute part of the
Deposit.  It is hereby further stipulated and agreed all interest and other
earnings on the Deposit shall be available for satisfaction of Indemnity Claims
(as defined below), however in the absence of an Indemnity Claim, shall be
distributed to OSM subject to and in accordance with the terms of Section 3 of
this Agreement.  It shall treat the Escrow Account as a trust fund in accordance
with the terms of this Agreement and not as the property of Buyer.  Escrow
Agent’s duties hereunder shall cease upon its distribution of the entire Escrow
Account in accordance with this Agreement.
 

--------------------------------------------------------------------------------



(b)           Escrow Agent shall invest the Deposit in a money-market interest
bearing account at a depository institution insured by the Federal Deposit
Insurance Corporation, unless otherwise instructed in writing by Buyer.  It is
expressly agreed and understood by the parties hereto that Escrow Agent shall
not in any way whatsoever be liable for losses on any investments, including,
but now limited to, losses from market risks due to premature liquidation or
resulting from other actions taken pursuant to this Escrow Agreement.  Receipt
and investment of the Deposit shall be confirmed by Escrow Agent as soon as
practicable by account statement, and any discrepancies in any such account
statement shall be noted by Buyer or OSM to Escrow Agent within 30 calendar days
after receipt thereof.  Failure to inform Escrow Agent in writing of any
discrepancies in any such account statement within said 30-day period shall
conclusively be deemed confirmation of such account statement in its entirety.
For purposes of this paragraph, each account statement shall be deemed to have
been received by the party to whom directed on the earlier to occur of actual
receipt thereof and three Business Days after the deposit thereof in the United
States Mail, postage prepaid.
 
(c)           Buyer hereby agrees to pay the Escrow Agent for its services
hereunder in accordance with Escrow Agent’s fee schedule as attached as Schedule
I hereto as in effect from time to time and to pay all expenses incurred by the
Escrow Agent in connection with the performance of its rights hereunder and
otherwise in connection with the preparation, operation, administration and
enforcement of this Agreement, including, without limitation, attorneys’ fees,
brokerage costs and related expenses, incurred by the Escrow Agent.  Each of the
parties hereby grants to Escrow Agent a lien upon, and security interest in, all
its right, title and interest in and to all of the Deposit as security for the
payment and performance of its obligations owing to Escrow Agent hereunder
including without limitation, its obligations of payment, indemnity and
reimbursement provided for hereunder, which lien and security interest may be
enforced by Escrow Agent without notice by charging and setting-off and paying
from, the Deposit any and all amounts then owing to it pursuant to this Escrow
Agreement or by appropriate foreclosure proceedings.
 
(d)           If requested by the Escrow Agent, each of the parties shall
provide Escrow Agent with its taxpayer identification number documented by an
appropriate Form W-8 or Form W-9 upon execution of this Escrow
Agreement.  Failure so to provide such forms may prevent or delay disbursements
from the Deposit and may also result in the assessment of a penalty and Escrow
Agent’s being required to withhold tax on any interest or other income earned on
the Deposit.  Any payments of income shall be subject to applicable withholding
regulations then in force in the United States or any other jurisdiction, as
applicable.
 
2.           Buyer may make a claim for indemnification pursuant to Article VII
of the Purchase Agreement (an “Indemnity Claim”) against the Deposit by giving
written notice to OSM or Designated Shareholder, as applicable, with a copy to
the Escrow Agent, specifying in reasonable detail the amount and basis thereof,
which may be updated by written notice at a later time (a “Notice of Claim”).
 
2

--------------------------------------------------------------------------------



(a)           OSM or Designated Shareholder may object to any Indemnity Claim
(making such claim a “Disputed Claim”) by giving written notice of such
objection (a “Dispute Notice”) to Buyer, with a copy to the Escrow Agent, at any
time within 20 days after Buyer’s delivery of the Notice of Claim.  If neither
of OSM or Designated Shareholder provides a Dispute Notice within that period,
Buyer’s Indemnity Claim will be deemed to have been approved as a valid claim in
the full amount thereof (an “Accepted Claim”).
 
(b)           Promptly after an Indemnity Claim becomes an Accepted Claim, Buyer
shall deliver a notice to the Escrow Agent certifying to Escrow Agent that the
Indemnity Claim has become an Accepted Claim and directing the Escrow Agent to
pay to Buyer, and the Escrow Agent shall pay to Buyer, an amount equal to the
full amount of the Accepted Claim (or, if at such time there remains in the
Escrow Account less than the full amount so payable, the full amount remaining
in the Escrow Account). In the event funds transfer instructions are given
(other than in writing at the time of execution of the Escrow Agreement),
whether in writing, by facsimile, or otherwise, the Escrow Agent is authorized,
but not required, to seek confirmation of such instructions by telephone
call-back to the person or person designated on Schedule II hereto, and the
Escrow Agent may rely upon the confirmations of anyone purporting to be the
person or persons so designated.  If the Escrow Agent is unable to contact any
of the authorized representatives identified in Schedule II, the Escrow Agent is
hereby authorized to seek confirmation of such instructions by telephone
call-back to any one or more of the respective party’s executive officers
(“Executive Officers”), as the Escrow Agent may select. Such “Executive Officer”
shall deliver to the Escrow Agent a fully executed Incumbency Certificate, and
the Escrow Agent may rely upon the confirmation of anyone purporting to be any
such officer.  The persons and telephone numbers for call-backs may be changed
only in writing actually received and acknowledged by the Escrow Agent.
 
(c)           In the event that an Indemnity Claim becomes a Disputed Claim, the
Escrow Agent shall retain in the Escrow Account an amount equal to the full
amount of the Disputed Claim and not make any distribution with respect thereto
until (i) the Escrow Agent receives written instructions from either OSM or
Designated Shareholder that the Disputed Claim has become an Accepted Claim and
should be paid to Buyer, or (ii) a final award of the arbitrators rendered
pursuant to the Purchase Agreement has been issued indicating the amount and
recipient of such award, in which case the Escrow Agent shall release from the
Escrow Account an amount consistent with such award.
 
3.           On the first Business Day after the first anniversary of the
Closing Date, upon written instruction from Buyer, the Escrow Agent shall
distribute and pay to OSM the amount remaining in the Escrow Account, unless at
such time there are any Indemnity Claims with respect to which Notices of Claims
have been received but that have not been resolved pursuant to Section 2 hereof
(“Pending Claims”), and which, if resolved or finally determined in favor of
Buyer, would result in a payment to Buyer, in which case the Escrow Agent shall
retain, and the total amount of the distribution to OSM shall be reduced by, the
“Pending Claims Reserve” (as defined below).  Thereafter, if any Pending Claim
becomes an Accepted Claim, the Escrow Agent shall promptly pay to Buyer an
amount in respect thereof determined in accordance with paragraph 2(b) above,
and to OSM the amount by which the remaining portion of the Escrow Account
exceeds the then Pending Claims Reserve (determined as set forth below).  If any
Pending Claim is resolved against Buyer, the Escrow Agent shall promptly pay to
OSM the amount by which the remaining portion of the Escrow Account exceeds the
then Pending Claims Reserve.  Upon resolution of all Pending Claims, the Escrow
Agent shall pay to OSM the remaining portion of the Escrow Account.  As used
herein, the “Pending Claims Reserve” at any time shall mean an amount equal to
the sum of the aggregate dollar amounts claimed to be due with respect to all
Pending Claims (as shown in the Notices of Claims).
 
3

--------------------------------------------------------------------------------



4.            The Escrow Agent shall cooperate in all respects with the parties
hereto in the calculation of any amounts determined to be payable to Buyer in
accordance with this Agreement.
 
5.            (a)           The Escrow Agent undertakes to perform only such
duties as are expressly set forth herein.  It is understood that the Escrow
Agent is not a trustee or fiduciary and is acting hereunder merely in a
ministerial capacity.
 
(b)           The Escrow Agent shall not be liable for any action taken or
omitted by it in good faith and in the exercise of its own best judgment, and
may rely conclusively and shall be protected in acting upon any order, notice,
demand, certificate, opinion or advice of counsel (including counsel chosen by
the Escrow Agent), statement, instrument, report or other paper or document (not
only as to its due execution and the validity and effectiveness of its
provisions, but also as to the truth and acceptability of any information
therein contained) which is believed by the Escrow Agent to be genuine and to be
signed or presented by the proper person or persons.  The Escrow Agent shall not
be bound by any notice or demand, or any waiver, modification, termination or
rescission of this Agreement unless evidenced by a writing delivered to the
Escrow Agent signed by the proper party or parties and, if the duties or rights
of the Escrow Agent are affected, unless it shall have given its prior written
consent thereto.
 
(c)           The Escrow Agent’s sole responsibility upon receipt of any notice
requiring any payment to Buyer pursuant to the terms of this Agreement or, if
such notice is disputed by OSM or Designated Shareholder, the settlement with
respect to any such dispute, whether by virtue of joint resolution, mediation,
arbitration or determination of a court of competent jurisdiction, is to pay to
Buyer the amount specified in such notice, and the Escrow Agent shall have no
duty to determine the validity, authenticity or enforceability of any
specification or certification made in such notice.
 
(d)           The Escrow Agent shall not be liable for any action taken by it in
good faith and believed by it to be authorized or within the rights or powers
conferred upon it by this Agreement, and may consult with counsel of its own
choice and shall have full and complete authorization and protection for any
action taken or suffered by it hereunder in good faith and in accordance with
the opinion of such counsel.
 
(e)           Escrow Agent may resign hereunder upon 10 days’ prior notice to
the Buyer and OSM.  If the parties fail to designate a substitute escrow agent
within 30 days after the giving of such notice, Escrow Agent may institute a
petition for interpleader.  Escrow Agent’s sole responsibility after such 30-day
notice period expires shall be to hold the Deposit (without any obligation to
reinvest the same) and to deliver the same to a designated substitute escrow
agent, if any, or in accordance with the directions of a final order or judgment
of a court of competent jurisdiction, at which time of delivery Escrow Agent’s
obligations hereunder shall cease and terminate.
 
4

--------------------------------------------------------------------------------



(f)           In the event of a dispute between the parties as to the proper
disposition of the Deposit, the Escrow Agent shall be entitled (but not
required) to deliver the Escrow Account into the United States District Court
for the District of Arizona and, upon giving notice to the parties hereto of
such action, shall thereupon be relieved of all further responsibility and
liability.
 
(g)           The Escrow Agent shall be indemnified and held harmless by Buyer
from and against any expenses, including counsel fees and disbursements, or loss
suffered by the Escrow Agent in connection with any action, suit or other
proceeding involving any claim which in any way, directly or indirectly, arises
out of or relates to this Agreement, the services of the Escrow Agent hereunder,
or the Escrow Account held by it hereunder, other than expenses or losses
arising from the gross negligence or willful misconduct of the Escrow
Agent.  Promptly after the receipt by the Escrow Agent of notice of any demand
or claim or the commencement of any action, suit or proceeding, the Escrow Agent
shall notify the other parties hereto in writing.  In the event of the receipt
of such notice, the Escrow Agent, in its sole discretion, may commence an action
in the nature of interpleader in an appropriate court to determine ownership or
disposition of the Deposit or it may deposit the Deposit with the clerk of any
appropriate court or it may retain the Deposit pending receipt of a final,
non-appealable order of a court having jurisdiction over all of the parties
hereto directing to whom and under what circumstances the Deposit is to be
disbursed and delivered.
 
(h)           The Escrow Agent shall be entitled to reasonable compensation from
Buyer for all services rendered by it hereunder.  The Escrow Agent shall also be
entitled to reimbursement from Buyer for all expenses paid or incurred by it in
the administration of its duties hereunder including, but not limited to, all
counsel, advisors’ and agents’ fees and disbursements and all taxes or other
governmental charges.  The Escrow Agent may consult with its counsel or other
counsel satisfactory to it concerning any question relating to its duties or
responsibilities hereunder or otherwise in connection herewith and shall not be
liable for any action taken, suffered or omitted by it in good faith upon the
advice of such counsel.
 
(i)           From time to time on and after the date hereof, the parties hereto
shall deliver or cause to be delivered to the Escrow Agent such further
documents and instruments and shall do or cause to be done such further acts as
the Escrow Agent shall reasonably request to carry out more effectively the
provisions and purposes of this Agreement, to evidence compliance herewith or to
assure itself that it is protected in acting hereunder.
 
(j)           Notwithstanding anything herein to the contrary, the Escrow Agent
shall not be relieved from liability hereunder for its own gross negligence or
its own willful misconduct.
 
(k)           The Escrow Agent shall not have any duties, responsibilities or
obligations except those expressly set forth in this Agreement, and no implied
covenants, responsibilities, duties, obligations or liabilities shall be
interpreted into this Escrow Agreement.  Without limiting the generality of the
foregoing, Escrow Agent: (i) shall not be subject to implied
covenants, including but not limited to the covenant of good faith and fair
dealing; and (ii) shall not have any duty to take any discretionary action or
exercise any discretionary powers.
 
5

--------------------------------------------------------------------------------



6.           This Agreement expressly sets forth all the duties of the Escrow
Agent with respect to any and all matters pertinent hereto.  The Escrow Agent
shall not be bound by the provisions of any agreement among the parties hereto
except this Agreement and shall have no duty to inquire into the terms and
conditions of any agreement made or entered into in connection with this
Agreement, including, without limitation, the Purchase Agreement.
 
7.           This Agreement shall inure to the benefit of and be binding upon
the parties and their respective heirs, successors, assigns and legal
representatives. This Escrow Agreement shall not be assigned by any of the
parties (other that to an Affiliate) without the prior written consent of Escrow
Agent, which may not be unreasonably withheld. This Agreement and the
transactions contemplated hereby, and all disputes between the parties under or
relating to this Agreement or the facts and circumstances leading to its
execution, whether in contract, tort or otherwise, shall be governed by the laws
of the State of Arizona, without reference to conflict of laws principles that
would require the application of any other law.  This Agreement cannot be
amended, modified or terminated except by a writing signed by Buyer, OSM and the
Escrow Agent.
 
8.           Buyer and OSM each hereby consents to the exclusive jurisdiction of
Arizona and federal courts sitting in Maricopa County with respect to any claim
or controversy arising out of this Agreement, subject in all respects to the
dispute resolution provisions set forth in Section 2.  Service of process in any
action or proceeding brought against Buyer or OSM in respect of any such claim
or controversy may be made upon it by registered mail, postage prepaid, return
receipt requested, at the address for notice specified in the Purchase
Agreement.
 
9.           All notices and other communications under this Agreement shall be
in writing and shall be deemed given if given by hand or delivered by nationally
recognized overnight carrier, or if given by telecopier and confirmed by mail
(registered or certified mail, postage prepaid, return receipt requested), to
the respective parties as follows:
 


 
(a)           If to Buyer, to it at:
 
24/7 Marketing, LLC
4840 East Jasmine Street, Suite 105
Mesa, Arizona 85205
FAX:  (480) 654-9727
Attn.:  Daniel L. Coury, Sr.
 
with a copy to:
 
Snell & Wilmer L.L.P.
One Arizona Center
Phoenix, Arizona 85004
FAX:  (602) 382-6070
Attn.:  Daniel M. Mahoney

6

--------------------------------------------------------------------------------



(b)           If to OSM, to it at:
 
Oncall Subscriber Management Inc.
88 Panay Avenue Suite 11007
Quezon City, Metro Manila Philippines
FAX:  (632) 722-2382
eMail: georgeyang18@gmail.com
Attn.:  George Yang


with a copy to:


Attorney Caesar A. Guerzon
Philippine Stock Exchange Center U-2701
East Tower, Exchange Road, Ortigas Center
Pasig City Philippines
FAX:  (632) 634-6958


(c)           If to the Escrow Agent, to it at:
 
Thomas Title & Escrow, LLC
14500 North Northsight Boulevard, Suite 133
Scottsdale, Arizona 85260
Attn:  Escrow Department
Facsimile No.: (480) 222-1117
Telephone No.: (480) 222-1116
 
or to such other person or address as any of the parties hereto shall specify by
notice in writing to all the other parties hereto.
 
10.           (a)           If this Agreement requires a party to deliver any
notice or other document, and such party refuses to do so, the matter shall be
resolved in the same manner as provided in Section 8.5 of the Purchase
Agreement.
 
(b)           All notices delivered to the Escrow Agent shall refer to the
provision of this Agreement under which such notice is being delivered and, if
applicable, shall clearly specify the aggregate dollar amount due and payable to
Buyer.
 
(c)           This Agreement may be executed in any number of counterparts, each
of which shall be deemed to be an original instrument and all of which together
shall constitute a single agreement, and this Agreement may be executed by
facsimile provided that the parties deliver the original signature pages within
48 hours of execution.
 
[Signature Page Follows]

7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Escrow Agreement to be executed
as of the date above first written.
 

 
BUYER:
     
24/7 MARKETING, LLC, a Nevada limited liability company
       
By: YP CORP., a Nevada corporation, its manager
           
By:
/s/Daniel L. Coury, Sr.
 
Name: Daniel L. Coury, Sr.
 
Title:   Chief Executive Officer
             
OSM:
       
ONCALL SUBSCRIBER MANAGEMENT INC., a Philippine corporation
       
/s/George Yang
 
By: George Yang
 
Title: President
             
ESCROW AGENT:
       
THOMAS TITLE & ESCROW, LLC, an Arizona limited liability company
       
/s/ Frank W. Busch III
 
By:    Frank W. Busch III
 
Title: President

 
[Signature Page - Escrow Agreement]
 

--------------------------------------------------------------------------------



Schedule I


Escrow Agent Fees
 
Description of Service
Fee
Base fee for escrow up to $500,000
$1,500, payable upon execution of Escrow Agreement
Interest Bearing Account set up
$100
Disbursements of Deposit pursuant to Section 2(b) and 2(c)
$25.00 per disbursement
Disbursements of Deposit pursuant to Section 3
Initial Disbursement is included in base escrow fee; $25.00 per disbursement
thereafter
Additional Work Requested (requires consent of OSM)
$100 per hour

 

--------------------------------------------------------------------------------




Schedule II


Telephone Number(s) for Call-backs and Person(s)
Designated to Confirm Funds Transfer Instructions




If to 24/7 Marketing, LLC:


Name
Telephone Number
   
1. John Raven
480-654-9646
2. Gary Perschbacher
480-654-9646





If to Oncall Subscriber Management Inc.:


Name
Telephone Number
   
1. George Yang
(63) 917-813-6719





Telephone call-backs shall be made to either party if joint instructions are
required pursuant to the Escrow Agreement.
 
 

--------------------------------------------------------------------------------